Subsequently, upon an application for a rehearing, the following additional opinion was filed: Per Curiam : A petition for rehearing has been presented, in which it is insisted that the appellants are in nowise prejudiced by that portion of the decree which we have held to be erroneous. In our opinion this is a misapprehension. Undoubtedly it is, before suit brought, a matter of indifference to a party having only a colorable title, in whom is the real title; but a party in possession under a colorable title is ■entitled to hold that possession against all the world except those who establish a better title, and possession under a colorable title may ripen, by the lapse of time, accompanied by payment of taxes, into an absolute title. To maintain a bill to remove a deed as a cloud upon a title, where the title •of the complainant is put in issue by the answer, the complainant must prove title in himself. (Wing v. Sherrer, 77 Ill. 200; Emery v. Cochran, 82 id. 65; Hutchison v. Howe, 100 id. 11.) Here, the title of the complainant, Pease, is put in issue by the answer. It is expressly denied that any title passed by the assignee’s deed to Inslee, and by Inslee’s deed to Pease. Without the erroneous decree declaring title in Pease, he has no standing in court. By virtue of it he has ■a decree, which he could not otherwise have, divesting appellants of the possession of property to which they are entitled as against everybody but the assignee in bankruptcy. It can not be pretended that in this proceeding, if a decree had not gone in favor of Pease, it would have gone in favor of the assignee in bankruptcy divesting their possession, because no pleadings in the record authorize such a decree. The appellants are decreed to pay costs, when, but for the error in declaring title in Pease, he would have been decreed to pay the costs. Appellants are therefore directly and materially prejudiced by the erroneous decree. The case made is certainly one wherein, if it had been in reference to a mere private transaction, by which one person was attempting to convey land to another, a court of equity would, on proof, correct the mistake. But we think it very clear that no legal title to lot 28 passed by the assignee’s ■deed to Inslee. The rehearing is denied. Rehearing denied.